 Case 5:20-cr-00002-TBR Document 51 Filed 09/15/20 Page 1 of 3 PageID #: 184




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                PADUCAH DIVISION
                              CASE NO. 5:20-cr-00002-TBR

UNITED STATES OF AMERICA                                                            PLAINTIFF

v.

BRANDON DEMAR SMITH                                                                 DEFENDANT

                         MEMORANDUM OPINION AND ORDER

       This matter comes before the Court upon Brandon Smith’s (“Smith”) Motion to Dismiss.

[DN 45]. The government has responded. [DN 46]. As such, this matter is ripe for adjudication.

For the reasons that follow, IT IS HEREBY ORDERED that Smith’s Motion to Dismiss on

Grounds of Outrageous Government Conduct [DN 45] is DENIED.

                                            I. Background

       On July 6, 2019, Kentucky State Police officers allegedly observed Smith’s vehicle

traveling over the speed limit. The officers conducted a traffic stop and a K9 unit ran a dog around

Smith’s vehicle. The dog allegedly alerted on the vehicle and Smith was detained. Officers found

$6,000 on Smith’s person and a loaded firearm in the vehicle. Smith was charged in Todd Circuit

Court with speeding five miles per hour over the limit; reckless driving; being a convicted felon

in possession of a handgun; using restricted ammo during a felony; and being a persistent felony

offender. The next day, Smith posted a $1,200 cash bond.

       On July 10, 2019, Hopkinsville officers allegedly observed Smith driving a vehicle without

wearing a seatbelt. When officers attempted to stop Smith, he fled. Smith allegedly ran a red light

and collided with a passenger car containing two adults and two children. The government states

that it has a witness who will testify that Smith then exited his vehicle and attempted to flee on

foot with a firearm in hand. Smith was ultimately apprehended, and officers found $8,000 on his
 Case 5:20-cr-00002-TBR Document 51 Filed 09/15/20 Page 2 of 3 PageID #: 185




person. Smith was charged in Christian Circuit Court with being a convicted felon in possession

of a handgun; tampering with physical evidence; four counts of wanton endangerment; fleeing or

evading police; enhanced possession of a controlled substance; and failure to wear a seat belt. On

January 14, 2020, Smith was indicted in federal court on one count of being a felon in possession

of a firearm during the July 10th incident. [DN 1].

                                             II. Discussion

       The due process defense asserted by Smith grew out of dicta in United States v. Russell, in

which the Supreme Court speculated: “[W]e may some day be presented with a situation in which

the conduct of law enforcement agents is so outrageous that due process principles would

absolutely bar the government from invoking judicial processes to obtain a conviction....” 411 U.S.

423, 431-32 (1973) (citation omitted).

       In Russell, an undercover agent met Russell and his codefendants at Russell’s home. Id. at

425. The agent told them he was looking to control the manufacture and distribution of

methamphetamine. Id. The agent provided the defendants with “an essential ingredient in the

manufacture of methamphetamine”. Id. Shortly after, a co-defendant showed the agent the

laboratory where the methamphetamine was being produced. Id. The agent returned to the home

on several occasions and witnessed defendants manufacturing drugs each time. Id. at 426. Russell

argued the agent’s actions constituted entrapment as a matter of law. Id. at 427. The Court

considered whether the agent’s actions were outrageous in the context of entrapment.

       The Sixth Circuit has defined four factors to guide the determination of whether police

conduct violated due process principles. “These factors are: the need for the type of government

conduct in relationship to the criminal activity; the preexistence of a criminal enterprise; the level

of the direction or control of the criminal enterprise by the government; the impact of the



                                                      2
 Case 5:20-cr-00002-TBR Document 51 Filed 09/15/20 Page 3 of 3 PageID #: 186




government activity to create the commission of the criminal activity.” United States v. Johnson,

855 F.2d 299, 304-305 (6th Cir. 1988) (citing United States v. Robinson, 763 F.2d 778, 785 (6th

Cir. 1985)); “These factors are for guidance only, and therefore, the presence of each factor need

not be shown.” United States v. Foster, 835 F. Supp. 360, 365 (E.D. Mich. 1993). Other courts in

this circuit have held that in order “to establish such a defense a defendant must show that the

Government’s involvement in creating his crime…violates the fundamental principles of due

process.” United States v. Shaw, 684 F. Supp. 2d 914, 918 (W.D. Ky. 2010) (internal quotations

omitted) (collecting cases).

       Here, Smith alleges he was improperly targeted by law enforcement officials. However, he

provides no evidence to support this claim. Further, there is no evidence of entrapment. Courts

have consistently held that the government must be involved in the crime to allege outrageous

conduct. Therefore, Russell and Johnson are not applicable, and this defense is not available.

       Smith also alleges the officers involved are unreliable and attacks their credibility.

However, these are not ground for dismissal based on outrageous conduct. These are issues Smith

may to raise during trial and have the jury determine the credibility of the testimony.

                                           III. Conclusion

       For the above stated reasons, IT IS HEREBY ORDERED that Smith’s Motion to Dismiss

[DN 45] is DENIED.

       IT IS SO ORDERED.




                                                                             September 14, 2020
cc: counsel



                                                     3
